DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/30/21 has been entered. 
Specification
The amendment filed 4/30/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The proposed addition of the following to p. 5 of the written description:  “a first center hole 105 of the connecting piece 101 and a second center hole 106 of the facing connecting piece 102 rotatably surround the mounting groove 301 to enable the connecting piece 101 and the facing connecting piece 102 to be rotatably connected to the mounting base 300 respectively.”  The originally-disclosed drawings and written description of the instant application neither show, state, nor necessarily imply that the connecting piece (101) and the facing connecting piece (102) are capable of rotating with respect to the component now designated the “mounting base 300.”  Admittedly, on p. 1, lines 18-19 and p. 4, lines 17-18, the written description does state that the connecting piece (101) “is rotatably pivoted to” the facing rotating shaft (22), which is separate & distinct from the newly-designated mounting base (300).  Both of these statements, and indeed the remainder of the originally-filed drawings and written description of the instant application, are, at best, silent on whether either of the connecting pieces (101, 102) can rotate relative to the mounting base (300).  Nor is such rotatability necessarily implied by the originally-filed drawings and written description.  Alternative configurations are possible, e.g., a structure in which the connecting piece (101) was fixed (e.g., by adhesive or welding) to the mounting base (300), while the facing connecting piece (102) could rotate relative to the connecting piece (101), mounting base (300), and rotating shaft (22).  The proposed addition to the specification is therefore viewed as constituting new matter.  Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed rotating shaft (22), which is separate & distinct from the newly-designated mounting base (300).  Both of these statements, and indeed the remainder of the originally-filed drawings and written description of the instant application, are, at best, silent on whether either of the connecting pieces (101, 102) can rotate relative to the mounting base (300).  Nor is such rotatability necessarily implied by the originally-filed drawings and written description.  Alternative configurations are possible, e.g., a structure in which the connecting piece (101) was fixed (e.g., by adhesive or welding) to the mounting base (300), while the facing connecting piece (102) could rotate relative to the 
Claims 6 & 8-13 are rejected under 35 U.S.C. 112, first paragraph owing to dependence from a rejected base claim.  
Claims 1, 6, & 8-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Regarding claim 1, the terms “the first top table” and “the second top table” lacks antecedent basis in the claim.  For examination purposes, the examiner is considering these terms to respectively refer to the same component(s) as “a first table top” and “a second table top” in claim 1.  
Regarding claim 8, the term “the second first center hole” lacks antecedent basis in the claim.  For examination purposes, the examiner is considering this term to respectively refer to the same component(s) as “a second center hole” in claim 1.  
Regarding claim 8, this claim is indefinite because it recites a configuration inconsistent with the claim from which it depends.  In particular, the claim recites “the third lock hole, the fourth lock hole, and the second first center hole are linearly aligned along a second straight line”; but claim 1, from which this claim depends, recites “the second single-plate connecting piece comprises a second center hole . . . a second lock hole, and a fourth lock hole, and the second lock hole and the fourth lock hole are symmetrically arranged about the second center hole.”  Clarification is required.  For examination purposes, the examiner is considering the above limitation of claim 8 to mean “the [second] lock hole, the fourth lock hole, and the second first center hole are linearly aligned along a second straight line.”  
Claims 6 & 8-13 are indefinite due to dependence upon an indefinite base claim.  
Claim Rejections - 35 USC § 103
Claims 1, 6, & 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pinch (6058853) in view of Boothe (4697305) & Su (4666327).  
Regarding claim 1, Pinch teach(es) the structure substantially as claimed, including a folding table, comprising two table tops (34, 36), wherein: a first single-plate connecting piece (166) of a first table top (34) of the two table tops pivotally (via unspecified pivot means at 38 - see col. 9, lines 52-55) faces a second single-plate connecting piece (168) of a second table top (36) of the two table tops; and retainer means (196, 198, 200, 210), wherein a side surface (172) of the first table top facing the second table top defines a first positioning member (170), a side surface (172) of the second table top facing the first table top defines a second positioning member (172); wherein, when the two table tops are fully folded, the first table top overlaps the second table top, and the first positioning member is aligned with the second positioning member (Fig. 3), and when the two table tops are fully unfolded, the first table top is aligned with the second table top, and the first positioning member abuts the second positioning member (Figs. 4-5 & 12).  Pinch fail(s) to teach lock holes; a lock element including a mounting base; parallel & hock portions in a single, L-shaped continuous piece; and an elastic element.  
However, Boothe teaches pivot & locking means (16, 22, & 24-25) for a ladder hinge (10), the pivot & locking means comprising a first center hole (22), a first lock hole (24), and a third lock hole (25) on a first connecting piece (12c-d), the first lock hole and the third lock hole are symmetrically arranged (implied by Fig. 2 – see col. 3, lines 56-59) about the first center hole (22), a second center hole (22) aligned with the first center hole (Figs. 4-5), a second lock hole (24), and a fourth lock hole (25) on a second connecting piece (14), the second lock hole and the 1 of the first connecting piece and the second connecting piece, wherein the one or more lock catches comprises a first lock catch (52 & F) and a second lock catch (53 & G), the first lock catch and the second lock catch each includes a parallel portion (portions of 51 to either side of 41 – respectively labeled “F” & “G” in Fig. 5 Annotated from Boothe) and a hock portion (52 or 53) to define a single continuous piece (owing to welding - see col. 4, lines 60-62), the hock portion extends from and is perpendicular to the parallel portion (Figs. 4-5), the hock portion is configured to be inserted into the first lock hole, the second lock hole, the third lock hole, and the fourth lock hole to lock the first connecting piece and the second connecting piece (Fig. 5); and a pressing cover (70) disposed on second sides (E) of the first connecting piece and the second connecting piece (Figs. 4-5), wherein the pressing cover has a diameter (i.e., diameter of 70) greater than a diameters of both the third center hole and the first & second center holes (Figs. 4-5); and an elastic element (43) disposed 

    PNG
    media_image1.png
    378
    460
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to substitute pivot & locking means, as taught by Boothe, for the pivot & retainer means of Pinch, in order to increase user safety by allowing the table to be selectively locked in both the folded & unfolded positions (as suggested by col. 4, lines 33-44 of Boothe) while simplifying the table structure & reducing manufacturing costs by eliminating the need for a separate retainer (196, 198, 200, 210) and 
Additionally, Su teaches the inclusion, in a lock element, of a mounting base (4) passing through a first center hole (112) of a first connecting piece (1) and a second center hole (212 & 231) of a second connecting piece (2), wherein the mounting base comprises a mounting groove (i.e., space between 41 & H in Fig. 3 Annotated), and laterally among the first connecting piece, the second connecting piece, and the mounting base, merely the first center hole and the second center hole rotatably surround the mounting groove to enable the first connecting piece and the second connecting piece to be rotatably connected to the mounting base respectively (implied by absence of any structure fixing the mounting base (4) to either the first connecting piece (1) or 

    PNG
    media_image2.png
    278
    318
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to substitute a mounting base, as taught by Su, for the mounting base of Pinch as modified, in order to allow the first & second single-plate connecting pieces to rotate relative to each other while also permitting the rotating shaft to slide (as suggested by Su), and because such outcomes would have been a predictable result of such a substitution of one known mounting base for another.  Hence, Pinch as modified would teach a structure wherein, laterally among the first single-plate connecting piece (166 of Pinch), the second single-plate connecting piece (168 of Pinch), and the mounting base (4 of Su), merely the first center hole (22 of Boothe on 166 of Pinch) and the second center hole (22 of Boothe on 168 of Pinch) rotatably surround the mounting groove (i.e., space between 41 & H of Su) to enable the first single-plate connecting piece and the second single-plate connecting piece to be rotatably connected to the mounting base respectively (as in Su).  
Additionally, altering the shape of a component has been held to involve only routine skill in the art (MPEP 2144.04); and the instant application fails to recite any specific rationale 2  
Regarding claim 6, Pinch teaches at least one (34 or 36) of two table tops (34, 36) that comprises a top surface (40) and a bottom surface (42) bonding together (via 124), an interior of at least one of two table tops is embedded (Figs. 4-5 & 9-10) with a metal frame (156 - see col. 9, lines 27-28) along the periphery of the at least one of two table tops (Figs. 4-5 & 9-10), the first connecting piece (166) and second connecting piece (168) are connected to the metal frame (Figs. 4-5 & col. 9, lines 47-52).  
Regarding claim 8, Pinch as modified teaches a first lock hole (24 of Boothe on 166 of Pinch), a third lock hole (25 of Boothe on 166 of Pinch), and a first center hole (22 of Boothe on 166 of Pinch) are linearly aligned along a first straight line (as in Fig. 2 of Boothe), and a second 

    PNG
    media_image3.png
    250
    996
    media_image3.png
    Greyscale

Regarding claim 9, Pinch as modified teaches a mounting base (4 of Su) that contacts a first sidewall (J in Fig. 5 Annotated from Pinch) of the first single-plate connecting piece (166 of Pinch) laying in a first plane perpendicular to an axial direction in which the rotating shaft (41 & 67 of Boothe) extends, a first sidewall (K of Pinch) of the second single-plate connecting piece (168 of Pinch) laying in a second plane perpendicular to the axial direction, a first end surface of the first single-plate connecting piece (i.e., cylindrical surface defining the first center hole (22 of Boothe in 166 of Pinch), through which the mounting base (4 of Su) passes) facing the rotating shaft (as in Fig. 5 of Boothe & Fig. 3 of Su), and a first end surface of the second single-plate connecting piece (i.e., cylindrical surface defining the second center hole (22 of Boothe in 168 of Pinch), through which the mounting base (4 of Su) passes) facing the rotating shaft (as in Fig. 3 of Su).  
Regarding claim 10, Pinch as modified teaches a first sidewall (J of Pinch) of the first single-plate connecting piece (166 of Pinch) laying in a first plane perpendicular to an axial direction in which the rotating shaft (41 & 67 of Boothe) extends and a first sidewall (K of Pinch) of the second single-plate connecting piece (168 of Pinch) laying in a second plane 
Regarding claim 11, Pinch as modified teaches an elastic member (43 of Boothe) having an outermost diameter that is less than a maximum width of the mounting base (4 of Su) as measured in a direction perpendicular to an axial direction in which the rotating shaft (41 & 67 of Boothe) extends (implied by Figs. 3, 5, & 7-8 of Su, showing the maximum width of the mounting base (4) to be greater than the diameter of an adjacent elastic member (5)).
Regarding claim 12, Pinch as modified teaches a pressing cover (70 of Boothe) whose diameter is greater (implied by Figs. 4-5 of Boothe, showing the pressing cover (70) to have a diameter roughly equal to the length of the locking handle (51) that forms the parallel portions (F & G), and Figs. 3, 5, & 7-8 of Su, showing the mounting base (4) to have a maximum radius smaller than the length of the parallel portion (A) of the lock catch (A, 32)) than the maximum width of the mounting base (4 of Su).  
Regarding claim 13, Pinch as modified teaches a parallel portion (F & G of Boothe) that contacts (as in Fig. 5 of Boothe) a sidewall (41 of Su) of the mounting base (4 of Su).
Claims 1, 6, & 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pinch (6058853) in view of Boothe (4697305), Su (4666327), & Kummerlin (4403373).  
Pinch teach(es) the structure substantially as claimed, including a folding table (30) comprising retainer means (196, 198, 200, 210) and first (166) & second (168) single-plate connecting pieces pivotally connected by unspecified pivot means (col. 9, lines 52-55); but fail(s) to teach lock holes; a lock element including parallel & hock portions in a single, L-shaped continuous piece; and an elastic element.  
However, Boothe teaches pivot & locking means (16, 22, & 24-25) comprising a first (52 & F) and second (53 & G) lock catches.  It would have been obvious to one of ordinary skill in the art to substitute pivot & locking means, as taught by Boothe, for the pivot & retainer means of Pinch, in order to increase user safety by allowing the table to be selectively locked in both the folded & unfolded positions (as suggested by col. 4, lines 33-44 of Boothe) while simplifying the table structure & reducing manufacturing costs by eliminating the need for a separate retainer (196, 198, 200, 210) and pivot means (see above), and because such outcomes would have been a predictable result of such a substitution of one known locking means for another.  
Additionally, Su teaches the inclusion, in a lock element, of a mounting base (4).  It would have been obvious to one of ordinary skill in the art to substitute a mounting base, as taught by Su, for the mounting base of Pinch as modified, in order to allow the first & second single-plate connecting pieces to rotate relative to each other while also permitting the rotating shaft to slide (as suggested by Su), and because such outcomes would have been a predictable result of such a substitution of one known mounting base for another.  
Additionally, Kummerlin teaches a pair of lock catches (6 & B-C in Fig. 2 Annotated) each comprising a parallel portion (B) and a hock portion (6 & C) that define a single L-shaped continuous3 piece (Fig. 2), wherein the hock portion extends from and is perpendicular to the parallel portion (Fig. 2), and wherein the hock portion is configured to be inserted (Fig. 2) into first & second lock holes (10).  It would have been obvious to one of ordinary skill in the art to .  

    PNG
    media_image4.png
    302
    341
    media_image4.png
    Greyscale

Response to Arguments
Applicant's arguments filed 4/30/11 have been fully considered but they are not persuasive.  Said arguments have been addressed in the prior art rejection above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Admittedly, since the hook portions (52-53) of Boothe’s lock catch (40) are mostly within the lock holes (24-25) in the locked position (Fig. 5), Boothe’s lock catch isn’t entirely disposed on a first side of the first (12c-d) & second (14) connecting pieces.  However, the same is true of the lock catch disclosed in the instant application.  In locked position shown in Fig. 5 of the drawings of the instant application, the hook portions (262) of the lock catch (26) are located within the lock holes (103) of both the first (101) and second (102) connecting pieces; and even in the unlocked position shown in Fig. 6, the hook portions (262) are withdrawn from the lock holes (103 in 101) of the first connecting piece (101), but remain inserted in the lock holes (103 in 102) of the second connecting piece (102).  Consequently, like that of Boothe, the lock catch (26) of the instant application isn’t entirely disposed on a first side of the first (101) and second (102) connecting pieces in the locked position.  Hence, the examiner submits that the lock catch (40) of Boothe is “disposed on a first side of the first . . . connecting piece and the second . . . connecting piece,” as that limitation is read in light of the specification of the instant application.  Similar arguments apply to the lock catches of Kummerlin (4403373) & Su (4666327).  
        2 Alternately, Su further teaches a lock catch (32 & A in Fig. 3 Annotated) comprising a parallel portion (A) and a hock portion (32) that defines a single L-shaped continuous piece (Fig. 3), wherein the hock portion extends from and is perpendicular to the parallel portion (Fig. 3), and wherein the hock portion is configured to be inserted (Fig. 7) into first & second lock holes (113, 213).  It would have been obvious to one of ordinary skill in the art to substitute a lock catch, as taught by Su, for each of the lock catches of Pinch as modified, in order to reduce material usage and improve aesthetics by providing a smoother, more finished appearance.  
        3 Since 6 & C are connected to each other on each side of 7 by unspecified securing means, the examiner submits that each of the parallel (B) and hock (6 & C) portions of Kummerlin forms a single L-shaped continuous piece.  Even assuming arguendo that 6 & 7, when connected, do not form a “single” or “continuous” piece, Boothe additionally teaches welding separate components (51-53) together (see col. 4, lines 60-62), and forming two separate components as a single component has been held to involve only routine skill in the art (MPEP 2144.04).  It would have been obvious to one of ordinary skill in the art to weld the bolts (6 of Kummerlin) and handle (7 of Kummerlin) of Pinch as modified to each other, in order to strengthen the connection therebetween while eliminating the need for separate fasteners.